Exhibit 99.2 VOTE BY INTERNET - www.proxyvote.com Use the Internet to transmit your voting instructions and for electronic delivery of information up until 5:00PM New York time on Wednesday, October 3, 2012. Have your proxy card in hand when you access the web site and follow the instructions to obtain your records and to create an electronic voting instruction form. ELECTRONIC DELIVERY OF FUTURE PROXY MATERIALS If you would like to reduce the costs incurred by our company in mailing proxy materials, you can consent to receiving all future proxy statements, proxy cards and annual reports electronically via e-mail or the Internet. To sign up for electronic delivery, please follow the instructions above to vote using the Internet and, when prompted, indicate that you agree to receive or access proxy materials electronically in future years. VOTE BY PHONE - 1-800-690-6903 Use any touch-tone telephone to transmit your voting instructions up until 5:00PM New York time on Wednesday, October 3, 2012. Have your proxy card in hand when you call and then follow the instructions. VOTE BY MAIL Mark, sign and date your proxy card and return it in the postage-paid envelope we have provided or return it to Vote Processing, c/o Broadridge, 51 Mercedes Way, Edgewood, NY 11717. KEEP THIS PORTION FOR YOUR RECORDS DETACH AND RETURN THIS PORTION ONLY THIS PROXY CARD IS VALID ONLY WHEN SIGNED AND DATED. The Board of Directors recommends a vote FOR the following: For All Withhold All For All Except To withhold authority to vote for any individual nominee(s), mark “For All Except” and write the number(s) of the nominee(s) on the line below. 1. Election of Directors Nominees 01 Yuan Chun Tang 02 Michael C. Lee 03 Andy C.C. Cheng 04 David Sun 05 Lambert L. Ding 06 Ching Rong Shue 07 Fang Hsiung Cheng 08 Anson Chan 09 Yichin Lee The Board of Directors recommends a vote FOR Proposals 2, 3, 4 and 5: For Against Abstain 2. Approval of the Minutes of the Prior Meeting. 3. Approval of Total Number of Directorships and Reservation of Casual Vacancy. 4. Approval of the Compensation of Directors. 5. Appointment of Ernst & Young as the Company's Independent Auditors for the Current Fiscal Year and Authorization of the Board of Directors acting through its Audit Committee to Determine Remuneration of the Independent Auditors for the Current Fiscal Year. Yes No Please indicate if you plan to attend this meeting Please sign exactly as your name or names appear on your share certificates or on the books and records of the Company. For joint accounts, each owner should sign. When signing as executor, administrator, attorney, trustee, guardian or in some other fiduciary capacity, please give your full title. Important Notice Regarding the Availability of Proxy Materials for the Annual Meeting: The Notice & Proxy Statement is/are available at www.proxyvote.com . THIS PROXY IS BEING SOLICITED ON BEHALF OF THE BOARD OF DIRECTORS OF ASIA PACIFIC WIRE & CABLE CORPORATION LIMITED The undersigned, a shareholder of Asia Pacific Wire & Cable Corporation Limited (the “Company”), hereby appoints Mr. Frank Tseng and Mr. Ken Goertzen, and each of them individually and acting singly, as Proxies to represent and vote all of the Company’s Common Shares held of record by the undersigned, each with full power of substitution, at the Annual General Meeting of Shareholders of the Company, to be held at the principal executive offices of the Company on October 5, 2012 at 9:00 p.m. (Taipei time) / 9:00 a.m. (New York time), and at any adjournment or postponement thereof. YOUR SHARES CANNOT BE VOTED UNLESS YOU SIGN AND TIMELY RETURN THIS CARD OR YOU ATTEND THE MEETING AND VOTE IN PERSON. Continued and to be signed on reverse side
